DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
Claim 20 is rejected under 35 U.S.C. 101 because the claim is directed to non-statutory subject matter. Claim 20 is directed to a machine-readable medium. The machine-readable medium as described in the applicant’s specification (see page 20, paragraph [0083]) does not limit the machine-readable medium to non-transitory embodiments. Therefore, the examiner interprets the machine-readable medium as encompassing transitory signals and non-transitory embodiments. Claim 20 is therefore rejected under 35 U.S.C. 101 for including transitory signals under its scope. The applicant can overcome this rejection by changing the term machine-readable medium to “non-transitory machine-readable medium”
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 5-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 1-11 of U.S. Patent No. 10,211,530. 

U.S. Patent No. 10,211,530
Claim 1. An earth station aboard aircraft (ESAA), the ESAA comprising: 

a variable beamwidth antenna configured to transmit in accordance with a steerable beam pattern; 








and a processing unit coupled to the variable gain amplifier unit, and configured to utilize navigational data to determine the steerable beam pattern towards a target station, determine a gain of the variable gain amplifier based upon the determined steerable beam pattern and an effective isotropic radiated power (EIRP) spectral density (ESD) limit, 

a variable gain amplifier unit coupled to the variable beamwidth antenna; 








and adjust a gain of the variable gain amplifier unit to the determined gain.
Claim 1.  An earth station aboard aircraft (ESAA), comprising: 

a variable beamwidth antenna configured to transmit in accordance with a steerable beam pattern, the gain of the variable beamwidth antenna changing for different scan and skew angle combinations of the steerable beam pattern due to changes in the ESAA's location and attitude and antenna characteristics of the variable 
beamwidth antenna; 


a processing unit configured to utilize on-board navigational data to calculate a target scan angle and a target skew angle for the steerable beam pattern to direct the steerable beam pattern towards a 
target station; 

 


and a variable gain amplifier unit coupled to the variable beamwidth antenna and to the processing unit, the variable gain amplifier configured to amplify input signals to the variable beamwidth antenna in accordance with a variable gain to provide a variable amplifier instantaneous power output, wherein the processing unit is further configured to 

(i) access an antenna gain lookup table (LUT) and an effective isotropic radiated power (EIRP) spectral density (ESD) limit LUT to calculate, in accordance with the 
target scan angle and the target skew angle, an antenna gain and an ESD limit, 
respectively, (ii) calculate a target amplifier instantaneous power output in 

calculated antenna gain and the calculated ESD limit, and (iii) adjust the gain 
of the variable gain amplifier unit such that the amplifier power output is set 
to the target amplifier instantaneous power output.

Claim 2
Claim 3
Claim 2
Claim 5
Claim 1
Claim 6
Claim 4
Claim 7
Claim 3
Claim 8
Claim 2
Claim 9
Claim 8
Claim 10
Claim 8
Claim 11
Claim 8
Claim 12
Claim 11
Claim 13
Claim 10
Claim 14
Claim 10
Claim 15
Claim 9
Claim 16
Claim 8
Claim 17
Claim 8
Claim 18
Claim 10
Claim 19
Claim 8
Claim 20
Claim 1


Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,797,390. 
Application 17/007,212
U.S. Patent No. 10,797,212
Claim 1
Claim 3
Claim 2
Claim 2
Claim 3
Claim 3
Claim 4
Claim 4
Claim 5
Claim 5
Claim 6
Claim 6
Claim 7
Claim 7

Claim 15
Claim 9
Claim 8 
Claim 10
Claim 9
Claim 11
Claim 10
Claim 12
Claim 11
Claim 13
Claim 12
Claim 14
Claim 13
Claim 15
Claim 15
Claim 16
Claim 16
Claim 17
Claim 17
Claim 18
Claim 19
Claim 19
Claim 20
Claim 20
Claim 3


Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include all the limitations of the instant application claims, respectively (see table above for patent and instant application claims that correspond to each other). The patent claims also include additional limitations. Hence, the instant application claims are generic to the species of invention covered by the respective patent claims. As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, " a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/OLUMIDE AJIBADE AKONAI/           Primary Examiner, Art Unit 3648